 


109 HCON 286 ATH: Authorizing the remains of Rosa Parks to lie in honor in the rotunda of the Capitol.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 286 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Conyers (for himself, Mr. Lewis of Georgia, Ms. Kilpatrick of Michigan, Ms. Watson, Mr. Jackson of Illinois, Ms. Carson, Mr. Oberstar, Mr. Davis of Alabama, Mr. Watt, and Ms. Millender-McDonald) submitted the following concurrent resolution; which was referred to the Committee on House Administration; which was considered and agreed to
 
CONCURRENT RESOLUTION 
Authorizing the remains of Rosa Parks to lie in honor in the rotunda of the Capitol. 
 
 
That, in recognition of the historic contributions of Rosa Parks, her remains be permitted to lie in honor in the rotunda of the Capitol from October 30 to October 31, 2005, so that the citizens of the United States may pay their last respects to this great American. The Architect of the Capitol, under the direction and supervision of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take all necessary steps for the accomplishment of that purpose. 
 
